Citation Nr: 0403677	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-07 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability, to include as secondary to ganglion cyst removal.

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to ganglion cyst removal.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board finds that an examination is required.  The veteran 
should be provided an orthopedic examination to determine the 
diagnosis and etiology of his claimed left knee and left 
ankle disabilities.  The examiner must be provided the claims 
folder in advance of the examination and the examiner is 
requested to review the claims folder and service medical 
records closely.  The United States Court of Appeals for 
Veterans Claims (Court) has held that "fulfillment of the 
statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

2.  Make arrangements for the veteran to 
be afforded a VA orthopedic examination to 
determine the nature and etiology of his 
left knee disability and left ankle 
disability, if any.  The examiner is 
requested to specifically review service 
medical records showing treatment for the 
knees in November 1965 and February 19966 
including an indication of arthralgia of 
the knees in February 1966.  The examiner 
should also review treatment notes from 
service suggesting bursitis of the left 
ankle in September 1965 and pain and 
arthralgia of the left ankle in November 
1965 and February 1966.  The examiner 
should also review the service entrance 
examination in April 1964 showing a 
disability of the left ankle.  All 
necessary tests should be conducted 
including X-rays and/or an MRI if 
indicated.  If a left knee disability, or 
left ankle disability is diagnosed, the 
examiner should review the claims folder, 
to include the service medical records, 
and offer an opinion as to whether it is 
at least as likely as not (50 percent 
probability or more) that the veteran's 
left knee disability or left ankle 
disability, if any, was initially 
manifested during service or was otherwise 
caused by or aggravated by service.  Each 
diagnosed disability should be 
independently evaluated to determine if it 
is at least as likely as not (50 percent 
probability or more) that it is related to 
service.  The examiner should offer a 
complete rationale for any opinion 
provided.  The examiner should also 
determine whether or not the veteran's 
left knee disability or left ankle 
disability was caused by or aggravated by 
the service-connected removal of a 
ganglion cyst on the left foot.  If 
aggravated by the removal of the cyst, the 
examiner should specify what measurable 
degree of impairment, if any, may be 
attributable to the service-connected 
removal of the cyst.  All indicated tests 
should be performed.  Lastly, the examiner 
should determine whether the veteran's 
current left ankle disability, if any, is 
the same disability that was noted pre-
service, and if it is whether or not it 
has worsened to any measurable extent due 
to service.

3.  The RO should then readjudicate the 
claims of entitlement to service 
connection for a left knee disability and 
a left ankle disability both on the basis 
of direct service connection, and as 
secondary to the ganglion cyst removal, 
including reviewing all newly obtained 
evidence.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided an SSOC that contains a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




